Citation Nr: 0005554	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-28 676	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The case was previously before the Board in November 1998, 
when it was remanded for medical records.  The requested 
development has been completed.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in June 1994, at age 61.  The immediate 
cause of death was metastatic adenocarcinoma of unknown 
primary.  The autopsy concluded that the cause of death was 
respiratory failure secondary to bronchopneumonia.  

3.  Metastatic adenocarcinoma and the fatal bronchopneumonia 
were not the result of disease or injury during service and 
adenocarcinoma was not manifest within the first post-service 
year.  

4.  There is no evidence of an etiologic connection between 
disease or injury in service and the metastatic adenocarcinoma 
or the fatal bronchopneumonia.  

5.  There is no evidence that disease or injury, incurred or 
aggravated in service, made the veteran less able to resist 
the metastatic adenocarcinoma or the fatal bronchopneumonia or 
in any way hastened his death.  

6.  There is no evidence that disease or injury, incurred or 
aggravated in service, totally disabled the veteran for 10 
years prior to his death.  


CONCLUSIONS OF LAW

1.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107(b) (West 1991); 38 C.F.R. § 3.312 
(1999).  

2.  There is no well grounded claim under 38 U.S.C.A. § 1318 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons discussed below, the claim is not well grounded.  
The Board's previous Remand was essentially to comply with 
the provisions of 38 U.S.C.A. § 5103, which require VA to 
notify a claimant of the evidence needed for her claim.   The 
Remand notified that appellant that a well grounded claim 
required evidence which linked the fatal disability to 
disease or injury in service.  The November 1999 supplemental 
statement of the case repeated the need for evidence of a 
connection for a well grounded claim.  The provisions of 
38 U.S.C.A. § 5103 (West 1991) have been complied with.  The 
appellant has not submitted or identified any additional 
evidence of a nexus between the veteran's death and disease 
or injury in service.  

The death certificate shows that the veteran died in a 
private hospital in June 1994, at age 61.  The immediate 
cause of death was metastatic adenocarcinoma of unknown 
primary.  It was not reported to be due to or a consequence 
of any other disease or injury.  

The autopsy listed the final anatomic diagnoses as 
bronchopneumonia, bilateral; adenocarcinoma, metastatic, bone 
and adrenal gland; pulmonary hamartoma, left upper lung; and 
hyperplastic polyp, pylorus and subserosal leiomyoma, body of 
stomach.  It was commented that the cause of death was 
respiratory failure secondary to bronchopneumonia.  
Metastatic disease was noted in the bone and one adrenal 
gland but the primary was not found.  

The service personnel records show the veteran served in 
Vietnam from August 1965 to August 1966 and from December 
1968 to December 1969.  He served with artillery units.  

The service medical records do not show any chronic carcinoma 
or chronic lung disease.  

Service connection was not in effect for any disabilities at 
the time of the veteran's death.  

Reports from Thomas Jackson Tidwell, M.D., dated in April 
1994, show that X-rays disclosed metastatic stomach cancer 
and metastatic disease in the low spine and right rib cage.  
Computerized tomography had demonstrated a small liver mass, 
a small right side pleural effusion, and lytic lesions of the 
lower thoracic and upper lumbar bodies.  Radiation and 
chemotherapy were planned.  

Another physician responded that there was no chart or notes 
for the veteran.  

Analysis 

The appellant, the widow of the veteran, contends that the RO 
erred by failing to grant service connection for the cause of 
the veteran's death.  She maintains that the veteran served 
in Vietnam and was there exposed to Agent Orange, and that 
exposure to that chemical caused his death.  

The spouse of a veteran whose death was caused by a service-
connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310 (West 1991).  Death is deemed to have been 
caused by a service-connected disability when the evidence 
establishes that a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (1999).  A service-connected disability is deemed to 
have been the principal cause of death when it, alone or 
jointly with another disorder, was the underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (1999).  In determining whether a service- connected 
disability was a contributory cause of death, it must be 
shown that a service-connected disability contributed 
substantially, materially, or combined with another disorder 
to cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (1999).

The first question, then, is whether the veteran's death was 
caused by a disability for which service connection had been 
granted.  In this case, service connection was not in effect 
for any disability at the time of the veteran's death.  
Further, no evidence has been presented of an etiologic 
relationship between the veteran's fatal disorders and any 
disease or injury in service.  Particularly, the service 
medical records do not disclose any chronic lung disorder or 
adenocarcinoma.  There is no evidence of a nexus between 
anything in the service medical records and the fatal 
disabilities.  A skin cancer was removed during service, but 
whether that could be related to the fatal cancer is a 
medical question and there is no medical evidence on that 
point.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the appellant may firmly believe that her husband's 
death was due to exposure in service, as a lay witness, her 
statements are not competent evidence that a connection 
actually exists.  If the only evidence on a medical issue is 
the testimony of a lay person, the claimant does not meet the 
burden imposed by section 5107(a) and does not have a well-
grounded claim.  See Grottveit, 5 Vet. App. at 93.  

The next question is whether service connection can be 
granted for any of those disorders that did cause or 
contribute to the veteran's death which, according to the 
death certificate was metastatic adenocarcinoma of unknown 
primary and according to the autopsy was respiratory failure 
secondary to bronchopneumonia.  As to this issue, a threshold 
consideration must be whether the appellant has presented a 
well grounded claim.  A well grounded claim is one which is 
plausible.  If not, the claim must fail and VA has no further 
duty to assist the appellant in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
Court of Veterans Appeals prior to March 1, 1999) (herein 
Court) which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has held that a claim for service connection for 
cause of death, like a claim for service connection for 
disability by a living veteran, must be well grounded.  
Johnson v. Brown, 8 Vet. App. 423, 426 (1995).  In order for 
a claim for service connection to be well grounded, the Court 
has also held that there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Although evidence submitted in support of a 
claim is generally presumed to be true for purposes of 
determining whether it is well grounded, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well- 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion (such as 
questions of a medical diagnosis or connection).  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In this case, the service medical records show treatment for 
various conditions.  The service medical records do not show 
any adenocarcinoma or chronic respiratory disorder.  There is 
no evidence from a physician or other medical professional 
which connects any disease or injury in service to the fatal 
disorders.  Because there is no competent evidence of a 
connection, the claim is not well grounded.  

Certain diseases, including malignant tumors, when manifested 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Here, there 
is no evidence that malignant tumors were manifest during the 
year after the veteran left service.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, may be considered to have been 
incurred in service under certain circumstances, even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. § 
3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116; 38 C.F.R. § 3.307(a).  See McCartt v. West, 
12 Vet. App. 164 (1999); (neither the statutory nor 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in the Agent Orange statute or regulation).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991), 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (1996).  

The veteran's malignant metastatic adenocarcinoma is not on 
the list.  At the behest of the Congress of the United 
States, VA commissioned studies by the National Academy of 
Sciences (NAS).  The Agent Orange Act of 1991, Pub.L. 102-4.  
Based on consideration of the NAS reports and any and all 
other sound medical and scientific information and analysis 
available, it was determined that a small group of disorders 
could be associated with Agent Orange exposure.  This group 
did not include the veteran's adenocarcinoma.  It was also 
determined that any disability not specifically determined to 
be due to Agent Orange exposure was not related to such 
exposure.  That is, in accordance with law, VA has determined 
that the scientific and medical evidence shows the veteran's 
adenocarcinoma was not related to any Agent Orange exposure 
he may have experienced while serving in Vietnam.  64 Fed. 
Reg. 59232-59243, Nov. 2, 1999; 61 Fed. Reg. 57586-57589, 
Nov. 7, 1996; 61 Fed. Reg. 41443-41449 Aug. 8, 1996.  

The pulmonary hamartoma found in the left upper lung on 
autopsy was non-malignant.  The hyperplastic polyp in the 
pylorus was non-malignant.  The subserosal leiomyoma 
disclosed in the body of stomach is a non-malignant growth.  
The term soft tissue sarcoma includes leiomyosarcoma and 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), which 
are different form the veteran's non-malignant subserosal 
leiomyoma found in the body of his stomach.  These non-
malignant conditions have not been associated with exposure 
to Agent Orange or other herbicides.  As noted above, it was 
determined that any disability not specifically determined to 
be due to Agent Orange exposure was not related to such 
exposure.  That is, in accordance with law, VA has determined 
that the scientific and medical evidence shows the veteran's 
non-malignant growths were not related to any Agent Orange 
exposure he may have experienced while serving in Vietnam.  
64 Fed. Reg. 59232-59243, Nov. 2, 1999; 61 Fed. Reg. 57586-
57589, Nov. 7, 1996; 61 Fed. Reg. 41443-41449, Aug. 8, 1996.  
Similarly, the fatal respiratory failure secondary to 
bronchopneumonia is excluded as being due to Agent Orange.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), 118 S. Ct. 1171 (1998).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation.  
However, as noted above, where the issue involves a question 
of medical diagnosis or causation as presented here, medical 
evidence which indicates that the claim is plausible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

While the appellant has asserted that the veteran's death is 
due to exposure to herbicides while serving in Vietnam, there 
is no medical evidence of such a connection and competent 
medical evidence is required on such a medical nexus 
question.  The veteran's disorders are not those for which 
the regulation provides a presumption of a connection.  The 
medical research which led to the regulation is against a 
connection.  As the medical evidence is against a connection 
and there is no evidence of a medical connection from a 
competent source, the claim is not well grounded.  The 
veteran served his country faithfully for many years and had 
an untimely death; however, as there is no evidence to link 
his death to service or service-connected disability, the 
claim is not well grounded and must be denied.  

There is no evidence that disease or injury, incurred or 
aggravated in service, totally disabled the veteran for 10 
years prior to his death.  Thus, there is no evidence of a 
hypothetically well grounded claim under 38 U.S.C.A. § 1318 
(West 1991).  See 65 Fed. Reg. 3388-3392, Jan. 21, 2000.; to 
be codified at 38 C.F.R. § 3.22.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


